Per Curiam.

The members of the committee were mere agents in this transaction, and there was no necessity of suing them. The defendant absolutely guarantied the payment of the sum subscribed by him. He stands as surety at least, and is liable, in the first instance, to the plaintiffs. It is unnecessary to decide whether the plaintiffs could maintain an action against the agents. If they could, the defendant is collaterally liable, and the plaintiffs have done all that was necessary to make the defendant responsible.
Motion denied.(a)

(a) See Theobald on Principal and; Surety, 1, 2, 45, et seq. Pitman on Principal and Surety, 26, et seq. Burge on Principal and Surety, 40, et seq.